Name: Commission Regulation (EC) No 2501/96 of 23 December 1996 laying down, for 1997, detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  means of agricultural production;  trade
 Date Published: nan

 28 . 12. 96 EN Official Journal of the European Communities No L 338/65 COMMISSION REGULATION (EC) No 2501/96 of 23 December 1996 laying down, for 1997, detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, able for operators able to show that they are carrying out a genuine activity involving trade in a significant number of animals; whereas, in consideration of this and in order to ensure efficient management, a minimum of 100 animals should be required to have been exported or imported during 1996 by the operators concerned; whereas a batch of 100 animals in principle constitutes a normal load; whereas experience has shown that the sale or purchase of a single batch is a minimum requirement for a transac ­ tion to be considered real and viable; whereas verification of those criteria requires that all applications from the same operator be submitted in the same Member State; Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotia ­ tions ('), as last amended by Regulation (EC) No 2490/96 (2), and in particular Article 8 thereof, Whereas, so as to avoid speculation, access to the quota should be denied to operators no longer carrying out an activity in the beef and veal sector on 1 January 1997; whereas, to ensure orderly importation of the quantities laid down for 1997, the issue of the licences should be staggered over the year, Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Agreements on free trade and trade-related matters with Estonia, Latvia and Lithu ­ ania, to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations (3), and in particular Article 5 thereof, Whereas the arrangements should be managed using import licences; whereas, to this end, rules should be set on the submission of applications and the information to be given on applications and licences, where necessary by derogation from certain provisions of Commission Regu ­ lation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 2350/96 (*), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (6), as last amended by Regulation (EC) No 2051 /96 f); whereas, moreover, it should be stipulated that licences are to be issued following a reflection period and where necessary with a fixed percentage reduction applied; Whereas Regulations (EC) No 3066/95 and (EC) No 1926/96 provide for the opening, for 1997, of a tariff quota for 178 000 live bovine animals weighing 80 kilo ­ grams or less originating in Hungary, Poland, the Czech Republic, Slovakia, Romania, Bulgaria, Estonia, Latvia and Lithuania and benefiting from an 80 % reduction in the rate of customs duties; whereas management measures should be laid down relating to the importation of these animals; Whereas experience shows that limiting imports can give rise to speculative import applications; whereas, in order to guarantee that the planned measures function correctly, most of the quantities available should be reserved for so-called traditional importers of live bovine animals; whereas, so as not to introduce rigidity into trade relations in the sector, a second allocation should be made avail ­ Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, (&lt;) OJ No L 331 , 2. 12. 1988 , p. 1 . 0 OJ No L 320 , 11 . 12. 1996, p. 4. 6 OJ No L 143, 27. 6. 1995, p. 35. (') OJ No L 328 , 30. 12. 1995, p. 31 . (2) See page 13 of this Official Journal .M OJ No L 254, 8 . 10 . 1996, p. 1 . 0 OJ No L 274, 26. 10 . 1996, p. 18 No L 338/66 MEN Official Journal of the European Communities 28 . 12. 96 HAS ADOPTED THIS REGULATION : 1994, 1995 and 1996 proven in accordance with para ­ graph 6 . 5 . The 53 400 head shall be allocated in proportion to the quantities applied for by the eligible importers . 6 . Proof of import and export shall be provided ex ­ clusively by means of the customs document of release for free circulation or the export document duly stamped by the customs authorities. Member States may accept copies of the abovementioned documents duly certified by the issuing authority where the applicant can prove to the satisfaction of the com ­ petent authority that he was not able to obtain the original documents. Article 3 1 . Importers who on 1 January 1997 were no longer engaged in any activity in the beef and veal sector shall not qualify for the allocation pursuant to Article 2 (3) (a). 2 . Any company formed by the merger of companies each having rights under Article 2 (4) shall enjoy the same rights as the companies from which it was formed. Article 1 With the exception of imports under tariff quotas for the importation of 1 69 000 young male bovine animals for fattening and 1 53 000 live bovine animals weighing between 160 and 300 kilograms, imports into the Community of live bovine animals falling within CN codes 0102 90 05, 0102 90 21 , 0102 90 29 , 0102 90 41 and 0102 90 49 and referred to in Article 1 ( 1 ) (a) of Council Regulation (EEC) No 805/68 ( ] ), originating in the coun ­ tries listed in Annex I, shall be subject to the manage ­ ment measures laid down in this Regulation . Article 2 1 . Import licences under this Regulation may be issued for 1997 only for 178 000 animals falling within CN code 0102 90 05 originating in the countries listed in Annex I. 2. For those animals, the ad valorem duty and the specific duties fixed in the Common Customs Tariff (CCT) shall be reduced by 80'% . 3 . The quantity referred to in paragraph 1 shall be divided into two parts, as follows : (a) the first part, equal to 70 % , i.e. 124 600 head, shall be allocated among:  importers from the Community as constituted on 31 December 1994 who can furnish proof of having imported animals falling within CN code 0102 90 05 during 1994, 1995 and 1996 in the context of the Regulations referred to in Annex II, and  importers from the new Member States who can furnish proof of having imported, into the Member State where they are established:  animals falling within the abovementioned CN code during 1994 from countries which were for them third countries on 31 December 1994, and  animals during 1995 or 1996 in the context of the Regulations referred to at (b) of Annex II; (b) the second part, equal to 30 %, i.e. 53 400 head, shall be allocated among importers who can furnish proof of having imported and/or exported during 1996 at least 100 live bovine animals falling within CN code 0102 90 apart from those under (a). Importers must be registered for VAT purposes in a Member State . 4 . The 124 600 head shall be allocated among the eligible importers in proportion to their imports of animals within the meaning of paragraph 3 (a) during Article 4 1 . Applications for the right to import may be presented only in the Member State in which the appli ­ cant is registered within the meaning of Article 2 (3). 2 . For the purposes of Article 2 (3) (a), importers shall present the applications for the right to import to the competent authorities together with the proof referred to in Article 2 (6) by 17 January 1997 at the latest . After verification of the documents presented, Member States shall forward to the Commission, by 31 January 1997 at the latest, the list of importers who meet the acceptance conditions, showing in particular their names and addresses and the number of eligible animals imported during each of the reference years. 3 . For the purposes of Article 2 (3) (b), applications for the right to import must be lodged by importers by 17 January 1997 at the latest, together with the proof referred to in Article 2 (6). Only one application may be lodged by each applicant. Where the same applicant lodges more than one applica ­ tion all applications from that person shall be inadmis ­ sible . Applications may not relate to a quantity larger than that available . After verification of the documents presented, Member States shall forward to the Commission by 31 January 1997 a list of applicants and quantities applied for.(') OJ No L 148 , 28 . 6 . 1968 , p. 24. 28 . 12 . 96 EN Official Journal of the European Communities No L 338/67 Asetus (EY) N:o 2501 /96 FÃ ¶rordning (EG) nr 2501 /96. 4. All notifications, including notifications of nil appli ­ cations, shall be made by telex or fax, drawn up on the basis of the models in Annexes III and IV in the case where applications have been lodged . Article 5 1 . The Commission shall decide to what extent appli ­ cations may be accepted . 2. As regards applications under Article 4 (3), where the quantities applied for exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percentage . If the reduction referred to in the preceding subparagraph results in a quantity of less than 100 head per application , the allocation shall be made by drawing lots, by batches of 100 head, by the Member States concerned . If the remaining quantity is less than 100 head, it shall consti ­ tute a single batch shall be issued for that quantity. Article 6 1 . Imports of the quantities allocated in accordance with Article 5 shall be subject to the presentation of an import licence . 2 . Licence applications may be presented only in the Member State in which the application for the right to import was lodged. 3 . Licences shall be issued, at the request of importers, up to 30 June 1997 for a maximum of 50 % of the allo ­ cated import rights . Import licences for the remaining quantities shall be issued from 1 July 1997 . The number of animals for which a licence is issued shall be expressed in units . Where necessary, mumbers shall be rounded up or down as the case may be . 4. Licence applications and licences shall contain the following entries: (a) in Section 8 , the indication of the countries referred to in Annex I; licences shall carry with them an obliga ­ tion to import from one or more of the countries indi ­ cated; (b) in Section 16, subheading CN 0102 90 05; (c) in Section 20 , at least one of the following: 5. Import licences issued pursuant to this Regulation shall be valid for 90 days from their date of issue . However, no licences shall be valid after 31 December 1997. 6 . Licences issued shall be valid throughout the Community. 7 . Article 8 (4) of Regulation (EEC) No 3719/88 shall not apply. Article 7 The animals shall qualify for the duties referred to in Article 1 on presentation of an EUR 1 movement certifi ­ cate issued by the exporting country in accordance with Protocol 4 annexed to the Europe Agreements and Protocol 3 annexed to the free-trade Agreements . Article 8 Not later than three weeks after importation of the animals specified in this Regulation, the importer shall inform the competent authority which issued the import licence of the number and origin of the animals . That authority shall forward the information to the Commis ­ sion at the beginning of each month . Article 9 1 . Upon submission of an import licence application , importers shall establish a security to cover the import licence of ECU 3 per head as provided for in Article 4 of Regulation (EC) No 1445/95 and a security to cover noti ­ fication of the information referred to in Article 8 of this Regulation of ECU 1 per head. 2 . The security relating to the notification shall be released if the information is forwarded to the competent authority within the period specified in Article 8 for animals covered by that notification . If no notification is made, the security shall be forfeited. A decision to release this security shall be taken simultaneously with the deci ­ sion to release the security covering the import licence . Article 10 The provisions of Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply, subject to the provisions of this Regulation . Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. Reglamento (CE) n ° 2501 /96 Forordning (EF) nr. 2501 /96 Verordnung (EG) Nr. 2501 /96 Kavoviaji.0^ (EK) apiS. 2501 /96 Regulation (EC) No 2501 /96 RÃ ¨glement (CE) n ° 2501 /96 Regolamento (CE) n . 2501 /96 Verordening (EG) nr. 2501 /96 Regulamento (CE) n ? 2501 /96 No L 338/68 fENl Official Journal of the European Communities 28 . 12. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1996 . For the Commission Franz FISCHLER Member of the Commission ANNEX I List of third countries  Hungary  Poland  Czech Republic 1  Slovakia  Romania  Bulgaria  Lithuania  Latvia  Estonia. ANNEX II Regulations referred to in Article 2 (3) Commission Regulations: (a) (EC) No 3409/93 (OJ No L 310, 14 . 12 . 1993, p. 22). (b) (EC) No 3076/94 (OJ No L 325, 17 . 12 . 1994, p. 8), (EC) No 1566/95 (OJ No L 150, 1 . 7. 1995, p. 24), (EC) No 2491 /95 (OJ No L 256, 26. 10 . 1995, p. 36), (EC) No 3018/95 (OJ No L 314, 28 . 12. 1995, p. 58), (EC) No 403/96 (OJ No L 55, 6 . 3 . 1996, p. 9), (EC) No 1110/96 (OJ No L 148 , 21 . 6 . 1996, p . 15), (EC) No 1462/96 (OJ No L 187, 26. 7 . 1996, p . 34). 28 . 12. 96 EN Official Journal of the European Communities No L 338/69 ANNEX III Fax: (32 2) 296 60 27/(32 2) 295 36 13 Application of Article 4 (2) of Regulation (EC) No 2501 /96 EUROPEAN COMMISSION DG VI D.2  BEEF AND VEAL SECTOR APPLICATIONS FOR IMPORT RIGHTS Date : Period: Member State: Serial No Applicant (name and address) Quantity imported (head) Total for the three years 1994 1995 1996 Total Member State : Fax : Tel .: No L 338/70 lEN Official Journal of the European Communities 28 . 12. 96 ANNEX IV EC Fax : (32 2) 296 60 27/(32 2) 295 36 13 Application of Article 4 (3) of Regulation (EC) No 2501 /96 EUROPEAN COMMISSION DG VI D.2  BEEF AND VEAL SECTOR APPLICATIONS FOR IMPORT RIGHTS Date : Period: Member State: Serial No Applicant (name and address) Quantity (head) Total Member State : Fax : Tel .: